 

Case 1:20-cr-00057-GBD Document 287 Filed 07/27/21 Page 1of1

LAW OFFICES OF

DONNA R. NEWMAN

ATTORNEY AT LAW
20 VESEY STREET, Suire 400
NEW YORK, NEW YORK 10007 &
TEL. 212-229-1516
FAX 212-676-7497

DONNANEWMANLAW@AOL.COM

MEMBER: N.Y. & N.J. BAR

   

July 26, 2021

Via ECF & Email ee |
The Honorable George B. Daniels &
United States District Court Judge sz : D Oho,

 

Southern District of New York Géprge B:Daniels, U.S.D.J.
500 Pearl Street , Pie 28 Ana
New York, New York 10007 Dated: OL SL £02 r

 

Re: United States v. Goodman, Robert Baley, et al.
S4 20 cr 57 (GBD)

Dear Judge Daniels:

Accordingly, to the current schedule, all defense pretrial motions are to be filed on or
before August 2, 2012. I respectfully request an extension of 45 days in which to file pretrial
motions on behalf of Mr. Baley. Discovery is voluminous and is still being produced,
particularly as to Mr. Baley. The outstanding discovery- which production is anticipated within
the next week or so- is relevant to pretrial motions. The requested additional time to file pretrial
motions will allow me time to review the additional discovery with Mr. Baley and to explore the
possible disposition of the case short of trial.

The Government consents to this request and has agreed to the following motion
schedule.

Mr. Baley pretrial motion to be filed on or before September 16, 2021;
The Government’s Response is to be filed on or before October 28, 2021;
Mr. Baley shall file his Reply on or before November 11, 2021.

Respectfully submitted,
/s/
Donna R. Newman
Cc: Counsel of Record via ECF
AUSA Michael Longyear & AUSA Peter Davis & AUSA Jacob Warren via email
